Citation Nr: 1531904	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-44 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee (previously rated under Diagnostic Code (DC) 5257 as impairment, right knee, postoperative residuals).

2.  Entitlement to restoration of a separate 10 percent disability rating for impairment, right knee, postoperative residuals under DC 5257.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).  

In a decision issued in April 2014, the Board declined to reopen a claim of service connection for bilateral hearing loss, denied service connection for tinnitus, denied an increased rating for degenerative joint disease of the right knee, and remanded the issues of entitlement to service connection for a left knee disorder and a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran appealed only the Board's denial of an increased rating for degenerative joint disease of the right knee to the Court.  In June 2015, the Court vacated the Board's April 2014 decision and remanded the matter on appeal for adjudication consistent with the instructions outlined in a June 2015 Joint Motion for Partial Remand (Joint Motion) by the parties.

The record reflects that the Veteran was represented by Robert V. Chisholm, Esq. before the Court.  That representation did not extend beyond the Court's remand; Disabled American Veterans continues to represent the Veteran in his appeal before the Board.

As noted, the issues of entitlement to service connection for a left knee disorder and TDIU were previously remanded by the Board in April 2014.  These issues appear to be still undergoing development at the AOJ and have not yet been returned to the Board; therefore, they are not addressed herein.

The issue of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee (previously rated under DC 5257 as impairment, right knee, postoperative residuals) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's award of service connection for a right knee disability was characterized initially as impairment, right knee, postoperative residuals, and assigned a 10 percent rating under DC 5257, for recurrent subluxation or lateral instability of the right knee, effective December 12, 1968; there is no indication in the record that this rating was based on fraud.

2.  At the time of the October 2009 rating decision which recharacterized the Veteran's service-connected right knee disability from impairment, right knee, postoperative residuals (under DC 5257) to degenerative joint disease (under DCs 5003-6260 [sic]), the rating for the right knee disability under DC 5257 had been in effect for more than 20 years and was protected.


CONCLUSION OF LAW

The criteria for the restoration of a separate 10 percent disability rating under DC 5257 for impairment, right knee, postoperative residuals are met.  38 U.S.C.A. §§ 110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.951(b), 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased rating for his service-connected right knee disability, which is currently rated as 10 percent disabling under DCs 5003-6260.  See October 2009 rating code sheet.  As was noted in the Introduction, this issue is back before the Board pursuant to a June 2015 Joint Motion.  In Carter v. Shinseki, 26 Vet. App. 534 (2014), vacated on other grounds sub nom. Carter v. McDonald, No. 2014-7122, 2015 WL 4429842 (Fed. Cir. July 21, 2015), the Court held that "when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Id. at 542-43 (citations omitted).  In light of the foregoing, this decision focuses on the terms of the June 2015 Joint Motion.

Diagnostic Code 5257

By way of background, the Veteran underwent orthopedic surgery for the right knee in service, which included a meniscectomy.  In a March 1969 rating decision, the Veteran was granted service connection for impairment, right knee, postoperative residuals, rated 10 percent under DC 5257, effective December 12, 1968 (day after separation from service).  This determination was made based on a February 1969 VA examination report which showed that the Veteran suffered from a post-operative rupture of the medial meniscus in the right knee and mild instability in the right knee.  

The Veteran's service-connected right knee disability continued to be rated 10 percent disabling under DC 5257 (see e.g., January 1985 notification letter and November 1992 rating decision) until May 2009, when the Veteran's informal claim for an increased rating was received.  In response to the May 2009 informal claim, the AOJ issued an October 2009 rating decision (currently on appeal) in which the right knee disability was recharacterized as degenerative joint disease, and a 10 percent rating continued under DCs 5003-6260 [sic].  Although the Veteran continued to be rated 10 percent disabling for a right knee disability, this decision essentially discontinued the 10 percent rating previously in effect under DC 5257.

In the April 2014 Board decision appealed to the Court, the Board interpreted the AOJ's actions as reassigning the 10 percent previously awarded under DC 5257 to DCs 5003-5260.  The Board then found that a higher rating was not warranted for the right knee disability under DCs 5003-5260, and that a separate rating was not warranted under DC 5257.  With respect to the latter finding, the Board explained:

Although the Veteran has repeatedly complained of his right knee giving way and his prior use of a knee brace arguably suggests some level of instability, there is no objective evidence of ligamentous laxity of the right knee in VA clinical records or on VA examination.  The objective medical evidence does not establish separate manifestations of recurrent subluxation or lateral instability warranting a separate compensable evaluation under DC 5257.

The June 2015 Joint Motion points out, however, that in reaching this decision, consideration was not given to 38 C.F.R. § 3.951(b).  Specifically, section 3.951(b) states that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  As the 20-year period is computed from the effective date of the evaluation to the effective date of reduction of evaluation, in this case, the Veteran's 10 percent rating under DC 5257 became protected on December 12, 1988.  

The Board recognizes that in recharacterizing the Veteran's right knee disability to degenerative joint disease, the AOJ was merely attempting to appropriately compensate the Veteran for his right knee disability where instability and recurrent subluxation were no longer shown by the record, and was not trying to reduce the disability rating for the Veteran's right knee disability.  Nevertheless, it must be noted that these same arguments were advanced by the Secretary in the case of Murray v. Shinseki, 24 Vet. App. 420 (2011), and the Court found them unpersuasive.  In particular, the Court in Murray noted that the Board had determined that the veteran was entitled to a 10 percent disability rating for residuals of a left knee injury with arthritis under DCs 5260 and 5261 for limitation of leg flexion and extension, respectively, without explaining how that disability rating related to the protected 10 percent disability rating for his previous evaluation under DC 5257 for the recurrent subluxation or lateral instability, which did not include the effects of arthritis.  The Court then stated that this determination "effectively reduced Mr. Murray's protected disability rating to 0% and assigned a new, separate 10% disability rating."  Id. at 424.  The Court explained, in essence, that although the current evidence might show that the veteran had arthritis in the left knee and no longer had instability or subluxation, "a current examination [could not] act to reduce a protected disability rating where the symptoms upon which the disability rating was based [were] no longer present."  Id. at 425.  Therefore, the Veteran was entitled to retain his 10 percent rating under the protected DC 5257 and the assignment of a separate 10 percent rating for arthritis of left knee under DCs 5003 and 5010.  Id. at 428; see also 38 C.F.R. § 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).

As the facts of Murray are similar to the facts at hand in this case, and in the absence of a showing of fraud, the Board finds that the 10 percent rating previously awarded for the Veteran's right knee disability under DC 5257 must be restored.  

The Board defers any further consideration of a higher rating still pending additional development addressed in the REMAND below.


ORDER

A 10 percent rating for impairment, right knee, postoperative residuals, under DC 5257 is restored, subject to the laws and regulations governing payment of monetary benefits.  To this extent only, the appeal is granted.


REMAND

As was discussed above, prior to the Veteran's claim for increase in May 2009, his service-connected right knee disability was characterized as impairment, right knee, postoperative residuals.  During the course of the appeal, VA examinations were afforded wherein it was determined that the current symptoms in the Veteran's right knee were attributable to degenerative joint disease versus the previously diagnosed postoperative residuals from his in-service meniscectomy.  These current symptoms were, however, recognized to be related to the Veteran's service/service-connected impairment, right knee, postoperative residuals, when the AOJ recharacterized his service-connected right knee disability as degenerative joint disease.  Accordingly, the Board finds that the 10 percent rating currently in effect for the Veteran's degenerative joint disease in the right knee is appropriately assigned as separate from the 10 percent rating that has been restored herein as a protected rating under DC 5257.  See also VAOPGCPREC 23-97 (July 1, 1997) (authorizing separate evaluations for arthritis and subluxation or instability of the knee under DCs 5003 and 5257).  The question that remains, however, is under which diagnostic code the Veteran's degenerative joint disease should be rated.

When the AOJ attempted to recharacterize the Veteran's service-connected right knee disability as degenerative joint disease, it assigned a 10 percent rating under DCs 5003-6260.  See October 2009 rating code sheet.  Clearly a typographical error, the April 2014 Board decision interpreted this as DCs 5003-5260 for arthritis with limitation of flexion.  The Board then found that the criteria for ratings in excess of 10 percent were not met.  The Board stated:

The Veteran exhibits appreciable loss of extension in the right knee.  However, even with complaints of pain, the results from the VA examinations do not show limitation of flexion (to 45 degrees) or extension (to 15 degrees) sufficient to warrant a separate 10 percent or an increased 20 percent evaluation under DCs 5260 or 5261, respectively.  38 C.F.R. § 4.71a.  

The Board found further that even with consideration of pain on use and flare-ups that result in additional limitation motion, a rating in excess of 10 percent was not warranted under either diagnostic code.  

In making this determination, the Board considered the Veteran's clinical treatment records as well as the reports from VA examinations conducted in August 2009 and June 2010.  These showed that, in August 2009, range of motion testing revealed that the Veteran had full extension without pain and flexion to 120 degrees with pain.  In June 2010, range of motion testing was from 10 to 130 degrees with pain and crepitus throughout.  

On page 5 of the June 2015 Joint Motion, it was observed that "[t]hese findings . . . support a 10 percent rating for limitation of extension and a noncompensable rating for limitation of flexion."  The Joint Motion then asked the Board to "instruct the AOJ to properly code the current 10 percent rating for [the Veteran's] right knee [degenerative joint disease]."  Id.

In light of the foregoing, this decision serves to clarify that the Veteran's service-connected degenerative joint disease of the right knee is assigned a 10 percent rating under DCs 5003-5261 for limitation of extension.  

On page 4 of the June 2015 Joint Motion, it was pointed out that the April 2014 Board decision "did not address whether a separate evaluation was warranted for [the Veteran's] right knee disability under DC 5259 in light of [his] in-service meniscectomy."  The Board finds that additional examination is warranted to determine whether the Veteran currently manifests symptomatic removal of semilunar cartilage and, if so, to identify the current symptomatology associated with the prior meniscectomy.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since October 2009.

2.  Upon completion of the above, schedule the Veteran for appropriate examination for the purpose of determining the nature and severity of his right knee disability.  The claims folder must be made available to the examiner prior to the examination for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:
      
      a) provide the Veteran's range of motion findings in extension and flexion of the right knee;
      
      b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint?  If feasible the examiner should portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; 
      
    c) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree; and
    
    d) evaluate whether the Veteran has any current symptomatic manifestations of relating to the prior removal of semilunar cartilage and, if so, identify the current symptomatology associated with the prior meniscectomy.

3.  Thereafter, readjudicate the claim.  The AOJ is hereby directed to redesignate the currently assigned ratings as a 10 percent rating under DCs 5003-5261 for limitation of extension in addition to the restoration of the 10 percent rating under DC 5257 (addressed above).  The AOJ must determine whether any higher rating is warranted still, to include specific consideration of whether a separate rating for symptomatic removal of semilunar cartilage is warranted under DC 5259.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


